                                107 Filed 09/02/20
Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 1 of 7
                                          107 Filed 09/02/20
          Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 2 of 7




Motion for Reconsideration is denied. The Court did not overlook any facts
or controlling caselaw. Instead, this motion is just a repeat of the
arguments raised in favor of the original motion. Moreover, as Defendants
have noted, the law does not support Plaintiff’s claim that the exhaustion
requirement does not apply to assault allegations and Plaintiff does not
otherwise explain why the exhaustion requirement should be ignored here.

Counsel for Defendants is to mail a copy of this memo endorsement to
Plaintiff and certify that this was done.

So Ordered.




9/2/20
                                107 Filed 09/02/20
Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 3 of 7
                                107 Filed 09/02/20
Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 4 of 7
                                107 Filed 09/02/20
Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 5 of 7
                                107 Filed 09/02/20
Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 6 of 7
                                107 Filed 09/02/20
Case 7:20-cv-00640-KMK Document 128       08/14/20 Page 7 of 7
